Per Curiam,
This is an appeal from a judgment on a case stated and the appellant’s paper-book conforms in all particulars to Rule 22, unless it be in the matter of printing the exhibits referred to in the case stated as having been “admitted in evidence.” It is to be noticed, however, that while some of these exhibits are not printed in full, the material parts of them are set forth verbatim in some instances, and in the others in substance, in the statement of facts agreed upon, which is printed in full. So far as we have been informed by counsel or can discover from our own independent examination, nothing is omitted from the case stated, as printed, which is essential to an accurate understanding and decision of the question of law upon which the case turns. If there has not been strict, literal compliance with the rule of court in the particular under consideration, there has been such substantial compliance with it in all material respects as entitles the appellant to have the case decided on the merits. Therefore, the appellee’s motions *450to suppress appellant’s paper-book, to quash the appeal and for nonsuit are denied.
Upon the merits of the case we all concur in the conclusion reached by the learned judge of the common pleas and in the reasons given in the opinion filed by him. No question was raised by counsel on the argument as to mandamus being an appropriate remedy to enforce the transfer to which the plaintiff was entitled. Prima facie, it would seem to be the appropriate remedy: Sproul v. Standard Plate Glass Co., 201 Pa. 103. But as all questions as to the jurisdiction of the court in this form of action are expressly waived in the case stated, we need not consider the question of remedy further.
The judgment is affirmed.